Citation Nr: 1420738	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-17 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral skin disorder of the arms.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to a higher initial rating for a service-connected right shoulder disability, rated as 10 percent disabling prior to October 14, 2009, and as 20 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to October 1993.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the RO in Waco, Texas that denied service connection for right ear hearing loss and a bilateral skin rash of the arms, and granted service connection and a 10 percent rating for a right shoulder disability, effective February 20, 2009. 

A videoconference hearing was held in January 2013 before the undersigned acting Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In a July 2012 rating decision, the RO granted a higher 20 percent rating for the right shoulder disability, effective October 14, 2009.  Since this increase did not constitute a full grants of the benefits sought, the higher rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

At his January 2013 hearing, the Veteran raised the issue of entitlement to service connection for left ear hearing loss.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for right ear hearing loss and to a higher rating for a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

The most probative (competent and credible) medical and other evidence of record indicates that a chronic skin disorder of the arms was not incurred during a period of active duty.  Nor does the evidence show that any current skin disorder is otherwise related to service.


CONCLUSION OF LAW

A chronic skin disorder of the arms was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice as to the claim for service connection for a skin disorder, by a letter dated in March 2009.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted statements and testimony in support of his claim.  VA has obtained service treatment records (STRs), VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, and obtained a medical opinion as to the etiology of the claimed condition.  

The Board finds that the VA examiner provided an adequate medical opinion regarding the etiology of the claimed skin disorder after a clinical examination, review of medical records, and the Veteran's reported history.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that this medical opinion is adequate as it provides the information needed to properly adjudicate the claim for service connection.

All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the January 2013 Board hearing.

Service Connection

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a causal relationship or correlation between the current disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

When, however, chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, a showing of continuity of symptomatology following service is required to support the claim.  Aside from having supporting medical nexus evidence establishing the required linkage between the currently claimed disability and service, a Veteran may establish chronicity of disease or injury in service by alternatively showing continuity of symptomatology since service under 38 C.F.R. § 3.303(b), but only if he has one of the "chronic diseases" specifically enumerated at 38 C.F.R. § 3.309(a).  See generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A skin rash (or dermatitis) is not a disability listed in 38 C.F.R. § 3.309(a).

VA compensation may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has a recurrent skin rash of the arms that began in service.  He has stated that it comes and goes.

Here, the evidence reflects that the Veteran has had a current diagnosis of a skin disorder of the arms (dermatitis) during the pendency of the appeal, although the disorder, even by the Veteran's own testimony, may have since resolved.  See McClain, supra.  Resolution of his appeal thus turns on whether any current skin disorder of the arms is attributable to his military service.

Service treatment records reflect that in September 1988, the Veteran was treated for complaints of a skin rash of the right forearm and right thigh for the past one and one-half weeks.  (The Board notes that the date at the top of this page was July 1987, but the actual note was dated in September 1988.)  On examination, there was mild erythema with small reddish nodules on the right forearm and right thigh, with pruritis.  The diagnostic assessment was contact dermatitis.  A physician noted macular papular rash in the medial area of the elbow/forearm that was pruritic and from an unknown agent. The diagnostic assessment was contact dermatitis.  In September 1990 he was treated for tinea pubis.  Subsequent STRs are negative for a skin disorder, and his skin was normal on separation medical examination in October 1993.  In an October 1993 report of medical history, the Veteran denied past or current skin disease.

Post service medical records are negative for a skin disorder for many years.  An October 2008 VA outpatient treatment record reflects that the Veteran had no rashes, but also notes that he had an annular-type lesion on his right forearm that reportedly came and went.  The diagnostic assessment was tinea corpus.

In February 2009, the Veteran filed his original claim for service connection for a bilateral arm rash.

A private medical record from C&C Clinic dated in September 2009 reflects that the Veteran was seen for complaints of a rash that had been coming and going for several months, maybe even years.  After an examination, P.A.S., CFNP, diagnosed recurrent dermatitis of the upper extremities.  He recommended a referral to a dermatologist.  A few days later, M.L.J., MD, diagnosed periodic eczematous dermatitis of the upper extremities.  He also diagnosed obesity, chronic venous insufficiency with stasis dermatitis of the legs, and tinea pedis.  Subsequent private medical records from this office are negative for a skin disorder.

A VA outpatient treatment record dated in September 2009 reflects a diagnosis of undetermined dermatitis of the bilateral forearms.  

On VA examination in May 2012, the examiner diagnosed contact dermatitis and stated that the Veteran had no evidence of recurrent or contact dermatitis at the current time.  The examiner noted that the claims file was reviewed, summarized the relevant medical records, and noted that a single service treatment record showed that the Veteran complained of a rash on his right forearm and thigh.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service event.  The rationale for the opinion was that he was treated for a skin rash during service in 1987, diagnosed as contact dermatitis, with no further recurrence while in service, and no subsequent treatment for dermatitis for years afterward.  The examiner stated that if he had a contact dermatitis in service, this should have cleared long ago, unless he continued to have the same contact, and this was highly unlikely from 1987 to 2009.  He added that the venous stasis dermatitis is a completely different disease and has no relationship with the treatment record of 1987.  

The Board finds that this medical opinion is of high probative value because the VA examiner is qualified to comment on the etiology of the claimed disorder, a physical examination was conducted, and the examiner reviewed his medical records, and considered the Veteran's reported history.  The examiner had the benefit of reviewing the Veteran's claims file and, thus, not only considered what is said to have occurred during service but also during the many years since.  The opinions are well reasoned, detailed, and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  Moreover, this commenting VA examiner sufficiently discussed the underlying medical rationale of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).

At his January 2013 Board hearing, the Veteran testified that he first noticed a rash in service and that it was gone at the time of his separation examination.  He testified that he had no rash in the past year, and could not recall if he had it in the year before that.

The Veteran is competent to state that he has had a skin rash on his arms.  However, although he contends that he has a recurrent skin rash of the arms due to service, he is not competent to make this conclusion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue of whether dermatitis is related to service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  And to the extent that he is asserting continuity of skin disorder symptoms since service, dermatitis is not a condition subject to service connection under 38 C.F.R. § 3.303(b).  See Walker, supra.  Moreover, he has never stated that his skin rash symptoms of the arms have been present continually since service, but rather that they have appeared intermittently, and had not been present for at least a year prior to his January 2013 hearing.

Thus, in the absence of competent medical evidence linking his current skin disorder to service, there is no basis on which service connection can be established.  The Board finds that the most probative evidence demonstrates that the Veteran's skin disorder is not attributable to his military service.  Even considering the Veteran's lay statements with regard to the matters they are competent to address, the most probative evidence weighs against the claim of entitlement to service connection. 

In sum, the Board finds that the preponderance of the evidence indicates that a chronic skin disorder was not shown in service or for years thereafter, and the dermatitis of the arms diagnosed during the pendency of the appeal has not been shown by competent and probative medical evidence to be etiologically related to his active service.  As the preponderance of the evidence is against the claim for service connection for a skin disorder, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a skin disorder of the arms is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for service connection for right ear hearing loss, and for a higher initial rating for a right shoulder disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

With regard to the claim for service connection for right ear hearing loss, a review of the Veteran's electronic (Virtual VA) file reveals that the Veteran underwent a VA audiological compensation examination in October 2013, and the examiner provided a medical opinion as to the etiology of current hearing loss.  This evidence is highly relevant to the appeal issue of entitlement to service connection for right ear hearing loss, but this evidence has not yet been reviewed by the AOJ in the context of the instant appeal, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review.  See 38 C.F.R. §§ 19.31, 19.37 (2013).  Further, as noted above, the Veteran has recently raised a claim for service connection for left ear hearing loss, and the Board finds that this issue is inextricably intertwined with the above appeal issue.

The Veteran contends that his right shoulder disability is more disabling than currently evaluated.  He previously underwent VA examinations of this disability in June 2009 and June 2012.  At his January 2013 hearing, he testified that he had difficulty raising his right arm, and numbness and pain in his right hand.  A January 2009 X-ray study of the cervical spine showed degenerative disc disease of the cervical spine.  A March 2009 VA treatment note reflects that a February 2009 magnetic resonance imaging (MRI) scan of the right shoulder showed degenerative change at the acromioclavicular joint that may produce impingement.  The June 2012 VA examiner noted that a June 2012 MRI scan of the right shoulder showed rotator cuff impingement with tendinosis and an apparent glenoid labral tear.

The Veteran's right shoulder disability has been rated by analogy under Diagnostic Code 5203, pertaining to impairment of the clavicle or scapula.  38 C.F.R. § 4.71a.  It appears that there may be other distinct symptoms of the right shoulder that could be separately rated.  Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided, but evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition).  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2013).

The Board finds that additional medical comment is needed as to whether or not the Veteran has any current neurological symptoms in the right upper extremity that may be related to the service-connected degenerative changes of the acromioclavicular joint of the right shoulder.  Since the last VA examination was conducted nearly two years ago, the Board finds that this case must be remanded for another VA examination including a neurological examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). 

Pertinent ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, when readjudicating the right shoulder appeal, the AOJ should consider the possibility of separate ratings for this disability as discussed above.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all VA or private medical care providers that have evaluated or treated him for his service-connected right shoulder disability since December 2011, or for hearing loss since June 2012.  With his authorization, obtain all identified records that are not already in the claims file, and associate them with the paper or electronic claims file.

If attempts to obtain these records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule a VA compensation examination to determine the current level of severity of the service-connected right shoulder disability (degenerative changes of the acromioclavicular joint of the right shoulder).  The claims file must be provided to and reviewed by the examiner for the pertinent medical and other history.  All necessary tests should be conducted.

(a) On examination, the examiner must indicate the current range of motion of the right shoulder, and indicate whether and to what extent pain affects the range of motion, including during "flare-ups" or on prolonged, repeated use.

(b) The examiner should indicate whether there is any current neurological symptomatology that is part of the service-connected right shoulder disability and the degree of same, if found.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Then adjudicate the intertwined claim for service connection for left ear hearing loss, and readjudicate the claims for entitlement to service connection for right ear hearing loss and to a higher rating for a right shoulder disability, in light of the additional evidence received since the August 2012 supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


